Citation Nr: 0102223	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318(b) (West 1991).  

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of the United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from July 1942 to 
November 1945, during which time he was awarded the Purple 
Heart Medal (Purple Heart) for wounds received in combat in 
World War Two (WWII).  He died on June [redacted], 1998, and is 
survived by the appellant, his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
RO, which denied service connection for the cause of the 
veteran's death, DIC benefits under 38 U.S.C.A. § 1318(b), 
and Dependents' Educational Assistance under Chapter 35 of 
the United States Code.  


FINDINGS OF FACT

1.  The veteran died at home in June 1998 as an immediate 
cause of coronary artery disease (CAD), due to or a 
consequence of CAD with aortic stenosis, due to or a 
consequence of chronic obstructive lung disease (COPD).  

2.  At the time of his death, the veteran's sole service-
connected disability was residuals of a gunshot wound of the 
right hand with healed fracture of the 4th metacarpal and 
nonsymptomatic scars, dorsal area (2nd and 4th metacarpals), 
rated as 10 percent disabling.  



3.  CAD, aortic stenosis and COPD were first shown many years 
after service discharge and were unrelated to service or any 
service-connected disability.

4.  The veteran's service-connected right hand gunshot wound 
residuals did not cause or worsen his CAD, aortic stenosis or 
COPD, nor did his service-connected disability cause or 
contribute to his death.

5.  The veteran's sole service-connected disability is not 
shown to have actually or hypothetically been continuously 
totally (100 percent) disabling for at least 10 years prior 
to his death in 1998, nor has CUE in a prior RO or Board 
decision been asserted by the appellant such that the veteran 
would have been in receipt of a 100 percent disability rating 
for the statutory period of time.


CONCLUSIONS OF LAW

1.  CAD, aortic stenosis and COPD were not incurred in or 
aggravated during active service including for cardiovascular 
disease on a presumptive basis, nor were they proximately due 
to, the result of, or worsened by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2000).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.312 (2000).  

3.  The criteria for a grant of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.22 (2000).

4.  The appellant's claim for Dependents' Educational 
Assistance, under the provisions of Chapter 35 of 38 
U.S.C.A., is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In the present case, the Board finds that the duty to assist 
in this case has been met.  All relevant records have been 
obtained.


I.  Service Connection for the Cause of the Veteran's Death  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2000).  For a service-
connected disability to be the principal cause of death, it 
must singly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  

The appellant is the veteran's widow.  In support of her July 
1998 claim, she submits a certificate of death indicating 
that the veteran died of natural causes at home in June 1998.  
The certifying physician identified the immediate cause of 
death to be CAD, due to or a consequence of CAD with aortic 
stenosis, due to or a consequence of COPD.  No autopsy was 
performed.  

The Board has carefully reviewed all of the evidence of 
record.  Service medical records show no treatment for, or 
diagnosis of, any heart disease, including CAD or arterial 
stenosis, or COPD in service, within a year thereafter, or 
for several decades after his 1945 discharge.  Thus, there is 
no basis upon which to conclude that these disorders were 
incurred in or aggravated during military service, including, 
with respect to cardiovascular disease, on a presumptive 
basis.  

On VA examination in May 1985, the veteran's service-
connected gunshot wound residuals were found to include a 
"healed" fracture of the 4th metacarpal, and 
"nonsymptomatic" scars of the dorsal area of the 2nd and 4th 
metacarpals.  No history of heart disease was reported by the 
veteran.  Indeed, the competent evidence of record shows no 
heart disease prior to his death.  A November 1997 financial 
status report, filed in support of a claim for waiver of an 
overpayment of pension benefits, makes reference to 
cardiology tests and bills, but no disability of cardiac 
origin is shown.  

At the time of his death, the veteran's sole service-
connected disability was residuals of a gunshot wound of the 
right hand with healed fracture of the 4th metacarpal and 
nonsymptomatic scars, dorsal area (2nd and 4th metacarpals), 
rated as 10 percent disabling - a rating which had been in 
effect for many years.  

In various written statements the appellant argues, in only 
the most general of terms, that, somehow, the veteran's June 
1998 death was due, at least in part, to his prior military 
combat in WWII over 50 years earlier.  She does not support 
her vague assertion, however, with any medical evidence of a 
nexus or connection between the documented cause of the 
veteran's death and his prior military service, or his 
service-connected gunshot wounds residuals.  Notwithstanding 
her broad contentions, she has neither identified nor 
submitted any objective medical evidence to substantiate her 
allegations that the veteran's military service, or his sole 
service-connected disability, had any role whatsoever in the 
veteran's death due to heart and pulmonary disease.  

Based upon the evidence of record, the Board does not find 
that the service-connected right hand gunshot wound residuals 
caused or worsened the veteran's CAD, aortic stenosis or COPD 
or contributed to these diseases in any way.  

Since the appellant and her representative do not profess to 
have any specialized training or expertise in the field of 
medicine--including pertaining to the etiology of the 
veteran's heart and pulmonary disease--and since this is not 
otherwise indicated by the evidence of record, their 
allegations purporting to establish a correlation between the 
veteran's service or his sole service-connected disability, 
and his death from heart and pulmonary disease, have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


II.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318(b) 

Having reached the conclusion that service connection for the 
cause of the veteran's death must be denied, the Board turns 
to a consideration of whether an award of dependency and 
indemnity compensation is warranted under 38 U.S.C.A. 
§ 1318(b).  Section 1318 provides that dependency and 
indemnity compensation be paid to the surviving spouse of a 
veteran: (1) if, at the time of his death, the veteran was in 
actual receipt of a total disability rating for: (a) a period 
of 10 or more years preceding his death or; (b) a period of 
five years or more continuously from the date of the 
veteran's discharge, if so rated for a period of less than 10 
years; (2) if the veteran would have been in receipt of a 100 
percent disability rating for such time, but for clear and 
unmistakable error (CUE) in a final RO rating or Board 
decision; or (3) if the veteran hypothetically would have 
been entitled to receive a total disability rating for the 
required period of time.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Marso v. West, 13 Vet. App. 260 (1999); Cole 
v. West, 13 Vet. App. 268 (1999); 38 U.S.C.A. § 1318(b).  

As noted above, at the time of his death, the veteran's sole 
service-connected right hand disability, residuals of a 
gunshot wound with healed fracture of the 4th metacarpal and 
nonsymptomatic scars of the dorsal area of the 2nd and 4th 
metacarpals, was rated as 10 percent disabling, and had been 
so rated for many years.  Thus, he was not in actual receipt 
of a 100 percent disability rating for the statutory period 
of time.  Turning to the matter of whether the veteran would 
have been in receipt of a 100 percent disability rating 
continuously for a period of 10 or more years immediately 
preceding death, neither the appellant nor her representative 
has raised the issue of CUE with the required specificity.  
Therefore, further discussion is not necessary.  See Marso v. 
West, 13 Vet. App. at 263; Cole v. West, 13 Vet. App. at 277.  
The United States Court of Appeals for Veterans Claims held 
in Cole v. West that in order to raise a section 1318 CUE 
theory, a DIC claimant must provide at least (1) the 
approximate date of the decision sought to be collaterally 
attacked, (2) indication of how the veteran would have been 
entitled to a 100 percent rating for 10 years  immediately 
preceding his death.  In the instant case on appeal, the 
appellant and her representative have done neither.

The Board must next look at whether the veteran was 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time.  In the 10 years 
prior to his death, there was no claim before either the 
Board or the RO concerning the veteran's entitlement to a 
total disability rating for the right hand gunshot wound 
residuals or, indeed, for an increased rating for the 
service-connected disability.  See 38 C.F.R. § 20.1106.  As 
noted earlier, on VA examination in May 1985, the veteran's 
sole service-connected right hand disorder was found to 
include a "healed" fracture of the right 4th metacarpal, 
with "nonsymptomatic" scars.  X-ray studies of the hand 
revealed that the healed fracture, with fragments, were in 
excellent position.  

No medical evidence is of record to indicate that this 
disorder increased in severity from 1985 to the veteran's 
death in 1998, or that his service-connected right hand 
disorder became totally disabling at any time prior to his 
death, or that is remained totally disabling for at least 10 
years prior to his death in 1998.  To the contrary, both the 
May 1985 VA examination report and the June 1998 Certificate 
of Death suggest that the veteran's service-connected right 
hand disorder played no role in his death, and that it was 
far from totally disabling at the time of death.  There is no 
evidence that the veteran's service-connected right hand 
disorder ever became totally disabling and that it remained 
totally disabling for no less than 10 years before his death.  
See Marso v. West, 13 Vet. App. at 263; Cole v. West, 13 Vet. 
App. at 277.  

As the appellant has not provided a basis for allowance of 
dependency and indemnity compensation under any of the 
38 C.F.R. § 1318(b) theories discussed above, this benefit 
sought on appeal must be denied.

In denying service connection for the cause of the veteran's 
death and dependency and indemnity benefits under 38 C.F.R. 
§ 1318(b), the Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against these claims, however, the doctrine is not for 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


III.  Dependents' Educational Assistance


For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  In the present case, the 
appellant's claim must be denied for lack of legal merit or 
of entitlement under the law-analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for "failure to state a 
claim upon which relief can be granted."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995), citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). There simply is no way 
that she can receive these benefits under this governing 
legal authority because the veteran's sole service-connected 
disability, right hand gunshot wound residuals, was not 
permanently and totally disabling at the time of his death, 
or at anytime during the years immediately preceding his 
death, and since he did not die as a result of the service-
connected disability.  


ORDER

Service connection for the cause of the veteran's death and 
for DIC benefits under 38 U.S.C.A. § 1318(b) is denied.  

The claim for Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

